Citation Nr: 1124198	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  05-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 2006 for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than October 11, 2006 for basic eligibility for Dependents Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to December 1968 and from September 1985 to August 1991. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the May 2007 rating decision which forms the basis for this appeal, TDIU and basic eligibility for DEA under 38 U.S.C. Chapter 35 were granted, effective October 11, 2006.  The Veteran expressed disagreement as to the effective date of the grant of TDIU and basic eligibility for DEA.  

In November 2007, the RO issued a Statement of the Case (SOC) on the issue of an earlier effective date for basic eligibility for DEA but not on the issue of an earlier effective date for the grant of TDIU.  The Veteran perfected an appeal of the issue of an earlier effective date for basic eligibility for DEA in November 2007.  In July 2008, the Board remanded the case in order for the RO to issue a SOC on the issue of an earlier effective date for the grant of TDIU; the earlier effective date for basic eligibility of DEA was also remanded as an inextricably intertwined issue.  The Board finds that its previous remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran's claims were then returned to the Board.  In a December 2008 decision, the Board denied the Veteran's claims on appeal herein.  The Veteran appealed the Board's December 2008 decision to the Court of Appeals for Veterans Claims (the Court).  In a November 2009 Memorandum Decision, the Court vacated the December 2008 Board decision.  The Veteran's claims have been returned to the Board for compliance with the instructions of the Court's November 2009 Memorandum Decision.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

As noted above, in a November 2009 Memorandum Decision, the Court vacated the Board's December 2008 denial of the Veteran's claims and remanded the claims for further consideration.  In light of the instructions of the Court's November 2009 Memorandum Decision, the Board concludes that further evidentiary development is necessary for proper adjudication of the Veteran's claims.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In determining an appropriate effective date, the Board must first identify the date of filing of the increased rating claim.  The Board then determines when it was "factually ascertainable" that an increase in disability occurred.  Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim.  See 38 C.F.R. § 4.300(o) (2010).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).  

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010). 

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In the present case, the Veteran was awarded a combined service-connected disability rating of 70 percent or greater effective March 28, 2005.  Prior to that time, his combined service connected disability rating was 50 percent.  As noted by the Court it would appear that an extraschedular TDIU claim would be in contemplation prior to March 28, 2005, and a schedular TDIU claim thereafter.  

Regardless of whether a schedular or extraschedular TDIU analysis is required, the Board must properly consider whether the Veteran was rendered unable to unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at anytime between March 28, 2004 (one year prior to the Veteran's application for the award of TDIU) and October 11, 2006 (the current effective date assigned for the Veteran's TDIU award).  

In essence, the Court's November 2009 Memorandum Decision concluded that the Veteran's claims must be remanded because December 2008 Board decision (1) improperly assumed that the Veteran's employment prior to March 19, 2005 was greater than "marginal" as per the standards of the U.S. Department of Commerce, Bureau of the Census, (2) failed to consider the Veteran's TDIU claim on an extraschedular basis prior to March 28, 2005 and (3) failed to cite medical evidence supporting the notion that the Veteran could perform sedentary employment which would be "reasonably gainful" as per the standards of the U.S. Department of Commerce, Bureau of the Census.  

Concerning the Court's first conclusion, it is uncontroverted that the Veteran was last employed by Houlton Enterprises Advanced Cash on March 19, 2005.  In its December 2008 decision, the Board stated that the Veteran and his private attorney failed to assert that the Veteran's employment prior to March 19, 2005, was "marginal."  However, the Court concluded that the Board's reasoning improperly shifted the Board's burden of showing that the Veteran's employment was not "marginal" to the Veteran.  Accordingly, the Board must consider whether the Veteran's employment between March 28, 2004 and March 19, 2005 was "marginal," i.e., above the poverty threshold as per the standards of the U.S. Department of Commerce, Bureau of the Census.  

However, the Veteran has been less than clear regarding his prior employment.  The Court noted that an October 2003 VA heart examination report reflects that the Veteran reported that he was employed "part time" at a check cashing company, working "three nights a week for a few hours and ... some Saturdays."  However, this statement is incongruous with a December 2004 VA treatment record which reflects that the Veteran reported that "He has reduced his hours at work from the 45 -50 hours [per week] down to 35 hours, taking half of Saturday and all day Sunday off."  Further, a VA for 21 - 8940 (Veteran's Application for Increased Compensation Based on Unemployability) reflects that the Veteran, himself, reported that he worked "40+" hours per week from March 1995 to March 2005, with the highest gross earnings of $1,500 - $1,600 per month.  

In light of the Veteran's inconsistent statements regarding his employment between March 28, 2004 and March 19, 2005, upon remand, the Board must obtain evidence concerning the Veteran's income to determine whether such establishes whether or not the Veteran's employment was "marginal," i.e., above the poverty threshold as per the standards of the U.S. Department of Commerce, Bureau of the Census.  

Concerning the Court's second conclusion, prior to March 28, 2005, the Veteran's service-connected disabilities were:  (1) arteriosclerotic coronary occlusive disease, status post coronary artery bypass graft times three, evaluated 30 percent disabling; (2) allergic rhinitis/chronic pansinusitis, evaluated noncompensably (zero percent) disabling; (3) chondromalacia and degenerative joint disease of the left knee, evaluated 10 percent disabling; (4) chondromalacia and degenerative joint disease of the right knee, evaluated 10 percent disabling; (5) fibrositis of the left medial scapula, evaluated noncompensably (zero percent) disabling; (6) hypertension, evaluated 10 percent disabling; and (7) history of gout/pseudogout, evaluated noncompensably (zero percent) disabling.  A combined 50 percent disability rating was in effect for the service-connected disabilities prior to March 28, 2005.  See the combined ratings table within 38 C.F.R. § 4.25 (2010).  Accordingly, the Veteran fails to meet the schedular criteria for TDIU as per 38 C.F.R. § 4.16(a), and consideration of whether an extraschedular TDIU is appropriate under the provisions of 38 C.F.R. § 4.16(b) is in order.  

After March 28, 2005 and prior to October 11, 2006, the Veteran's service-connected disabilities were:  (1) arteriosclerotic coronary occlusive disease, status post coronary artery bypass graft times three, evaluated 30 percent disabling; (2) allergic rhinitis/chronic pansinusitis, evaluated 30 percent disabling; (3) chondromalacia and degenerative joint disease of the left knee, evaluated 30 percent disabling; (4) chondromalacia and degenerative joint disease of the right knee, evaluated 30 percent disabling; (5) fibrositis of the left medial scapula, evaluated 20 percent disabling; (6) hypertension, evaluated 10 percent disabling; and (7) history of gout/pseudogout, evaluated noncompensably (zero percent) disabling.  A combined 80 percent disability rating was in effect for the service-connected disabilities prior to October 11, 2006, with two of his disabilities being at least 40 percent disabling (because his orthopedic and cardiovascular disabilities affect a single bodily system and are therefore considered as one disability each).  See 38 C.F.R. §§ 4.16(a)(3) and 4.25.  Accordingly, the Veteran meets the schedular criteria for TDIU as per 38 C.F.R. § 4.16(a).  

Concerning the Court's third conclusion, the Board finds that the Veteran's VA claims file is devoid of adequate medical opinions for proper adjudication of the Veteran's claims.  While the Veteran's primary VA physician has stated on multiple occasions that the Veteran is unemployable due to "multiple medical problems," these statements also contemplate the Veteran's nonservice-connected, which is improper as per the provisions of 38 C.F.R. § 4.16.  Further, while the Veteran has been provided multiple VA examinations in connections with his service-connected disabilities, there is no adequate VA opinion of record addressing whether the Veteran's service-connected disabilities, acting alone or in concert, render the Veteran unable to secure and follow a substantially gainful occupation on either a schedular or extraschedular basis between October 11, 2006 (the current effective date assigned for the Veteran's TDIU award) and March 28, 2004 (one year prior to the Veteran's application for the award of TDIU).  Accordingly, the Board concludes that adequate opinions must be obtained.  

As to the Veteran's claim for DEA under the provisions of 38 U.S.C.A. Chapter 35, the Board notes that such is dependent upon the outcome of the Veteran's TDIU claim.  Further, there is no medical evidence addressing whether the Veteran's service-connected disabilities, which may serve as the basis of the award of the TDIU, are permanent in nature at any time between March 28, 2004 (one year prior to the Veteran's application for the award of TDIU) and October 11, 2006 (the current effective date assigned for the Veteran's TDIU award).  See 38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807(a) (2010).  Accordingly, the Board finds these claims to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask that he verify his income for the time period between March 28, 2004 and March 18, 2005, to include the submission of Internal Revenue Service (IRS) W-2 Forms, tax returns and/or pay stubs.  

2.  After the completion of above, the RO must determine whether the Veteran's income between March 28, 2004 and March 18, 2005, is above or below the poverty threshold as per the standards of the U.S. Department of Commerce, Bureau of the Census.  

3.  Thereafter, the Veteran's complete VA claims file, to include a copy of this remand, must be provided to an appropriate VA physician.  Such review should be noted in the VA examination report.  

(a)  Period Prior to March 28, 2005

The examiner should be informed that prior to March 28, 2005, service connection had been established for the following disabilities:  (1) arteriosclerotic coronary occlusive disease, status post coronary artery bypass graft times three; (2) allergic rhinitis/chronic pansinusitis; (3) chondromalacia and degenerative joint disease of the left knee; (4) chondromalacia and degenerative joint disease of the right knee; (5) fibrositis of the left medial scapula; (6) hypertension; and/or  (7) history of gout/pseudogout.

After a review of the Veteran's complete VA claims file, the VA physician must answer the following question:  

At any time between March 28, 2004 and March 27, 2005, was it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that the Veteran's service-connected disabilities acting alone or in concert with each other, and WITHOUT consideration of the Veteran's nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation?  

(b) Period from March 28, 2005 to October 11, 2006

The examiner should be informed that from March 28, 2005, to October 11, 2006, service connection had been established for the following disabilities:  (1) arteriosclerotic coronary occlusive disease, status post coronary artery bypass graft times three; (2) allergic rhinitis/chronic pansinusitis; (3) chondromalacia and degenerative joint disease of the left knee; (4) chondromalacia and degenerative joint disease of the right knee; (5) fibrositis of the left medial scapula; (6) hypertension; (7) history of gout/pseudogout; and/or (8) pulmonary fibrosis.

After a review of the Veteran's complete VA claims file, the VA physician must answer the following question:  

At any time between March 28, 2005 and prior to October 11, 2006, was it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that the Veteran's service-connected disabilities acting alone or in concert with each other, and WITHOUT consideration of the Veteran's nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation?  

The VA physician is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the VA physician cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.)

4.  The RO should submit the veteran's claim to the Director of the VA Compensation and Pension Service for consideration of whether an effective date prior to October 11, 2006, on an extra-schedular basis is warranted for the grant of a TDIU.   

5.  The RO should then readjudicate the claims in light of all of the evidence of record on the merits.  If the Veteran's claims are not granted to the fullest extent, the Veteran and his private attorney should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

